DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Drawings
The drawings were received on July 3, 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the main channel" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 21-39 are ultimately dependent upon claim 20, and thus, inherit the same deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (2006/0046305 A1).
With respect to claim 20, Liu discloses an apparatus for detecting analyte with filter (see abstract) comprising:
N main channels (502), n being a whole number at least equal to 1 (i.e. 12 channels), with each main channel comprising an inlet end (fluid inlet 506) and an outlet end (fluid outlet 508), at least on a first portion starting from the inlet end, a transverse section such that a cell (embodiment 100 I Figs. 4B-C, See Para. 0067) circulating in said first portion undergoes mechanical stresses,
At least a first detector for detecting presence of said cell on the inlet end of the main channel (Paras. 0039 and 0045 discuss the use of a sensor 116 to sense a signal produced by attached signal producing members trapped together with the analyte),
At least one access zone (sample inlet 504, See Fig. 5 and Para. 0072) opening into the main channel between the inlet end and the outlet end in the first portion, in order to exert an action on said cell, and
A device for displacing said cell for controlling the displacement of the cell between the inlet end and the outlet end, said device being configured in such a way that the cell enters into the main channel by the inlet end and exits from the main channel by the outlet end (Para. 0063 discloses the inclusion of a pump that is used to maintain fluid flow through the device).

Claim(s) 20, 21, 30, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Carlo et al (US 2012/0148140 A1).
With respect to claim 20, Di Carlo et al (US 2012/0148140 A1) discloses a device for multi-parameter imaging within a single fluorescent channel comprising:
N main channels (flow chambers 16, See Fig. 2 andPara.0030), n being a whole number at least equal to 1 (i.e. 8 channels depicted in Fig. 2), with each main channel comprising an inlet end (inlet channels 64) and an outlet end (outlet channels 66), at least on a first portion starting from the inlet end, a transverse section such that a cell (embodiment 100 I Figs. 4B-C, See Para. 0067) circulating in said first portion undergoes mechanical stresses,
At least a first detector (image sensor 38) for detecting presence of said cell on the inlet end of the main channel (See Fig. 1B and Para. 0035 for depiction and discussion of positioning of image sensor),
At least one access zone (array 20 of traps 18, See Fig. 2 and Para. 0040) opening into the main channel between the inlet end and the outlet end in the first portion, in order to exert an action on said cell, and
A device (syringe pump 24, See Fig. 1B and Para. 0033) for displacing said cell for controlling the displacement of the cell between the inlet end and the outlet end, said device being configured in such a way that the cell enters into the main channel by the inlet end and exits from the main channel by the outlet end (See Para. 0033 for discussion of placement of syringe pump relative to inlet and outlet conduits).
With respect to claim 21, Di Carlo discloses that the at least first detector captures images of the fluorophores emitted from the trapped cells when exposed to fluorescent light (See Para. 0047).
With respect to claim 30, Di Carlo discloses that at least on portion of a side wall of the main channel is transparent (See Para. 0036 for discussion of a glass layer 44 that is disposed on the bottom of the channel), with an imaging system arranged on said transparent portion (image sensor 38 is below the glass layer, See Fig. 1B and Para. 0036).
With respect to claim 32, Di Carlo depicts that n is equal to at least two (See Fig. 2 for depiction of 8 chambers).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Carlo et al (US 2012/0148140 A1) in view of Zhou et al (US 2012/0225418 A1).
Refer above for the disclosure of Di Carlo.
With respect to claim 23, Di Carlo fails to disclose or fairly teach the inclusion of a second detector between the access zone and the outlet end.
Meyer teaches a device and method for flow cytometric fractionation of particles contained in a fluid stream, wherein a first detector (4) and second detector (11) are incorporated at opposing ends of a fluid stream for the purpose of detecting first and second properties of particles contained within a fluid stream (See Fig. 2 and Paras. 0067 and 0077).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the second detector of Meyer into the device of Di Carlo for the purpose of allowing for detection of additiona properties of cells that are traversing through the channel.

Claim 31, 34, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Carlo et al (US 2012/0148140 A1) in view of Voldman et al (US 2011/0045994 A1).
Refer above for the disclosure of Di Carlo.
With respect to claim 31, Di Carlo discloses the inclusion of a control unit (one or more processors 52) connected at least to the at least one first detector, to the access zone, and to the device for displacing said cell (See Para. 0038 for discussion of how the processor processes images acquired from the image sensor 38).  However, there is no fair disclosure or teaching of the control unit being configured to act on the access zone and/or on the device for displacing said cell in order to apply an action to the cell.
Voldman teaches that flow is induced by the application of a pump, a syringe, a piston, or a combination thereof, wherein the unit to induce flow comprises or is connected to 
adaptors, a power supply, pressure gauges, water reservoirs, a vacuum pump, flow controllers, flow timers, sealing accessories, plastic tubing and/or temperature controllers (See Para. 0110).
		It would have been obvious to one of ordinary skill in the at the time of filing to place the syringe pump of Di Carlo under the control of a processor or flow controller, such as taught by Voldman, for the purpose of coordinating the timing of when targeted cells are moved to the outlet for further processing.
With respect to claim 34, Di Carlo describes a method for implementing the system of claim 20, the method comprising:
Supplying a solution that contains at least one cell at the inlet end of the main channel (See Para. 0033 for discussion of establishing a flow of solution containing cells or particles for trapping within the single cells traps 18),
Displacing the cell in the main channel (adding a fluid solution, such as a fluorescent stain via inlet 12 to the flow chambers 16 and trapping cells in the single cell traps 18, See Paras. 0031-0033),
Detecting the presence of the cell at the inlet of the main channel (See Para. 0035 for discussion of imaging cells trapped within the traps 38),
Determining at least one property of the cell (phenotypes of trapped cells can be determined based on information acquired during image acquisition phase, See Para. 0054), and 
Deciding whether to apply an action to the cell (no action applied after imaging).
Di Carlo fails to disclose step g, wherein the device is controlled for displacing said cell in order to bring the cell to the outlet end.
	Voldman teaches the use of particle capture devices, wherein various types of cells are flowed into a device and caught in traps, modified, and then released from the traps by reversing the direction of flow (See Paras. 0259-0262).  Released, modified cells are collected in second, larger capture units to join other cells that are already trapped in said larger capture units (See Para. 0030).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the additional step of releasing the captured cells, as taught by Voldman, to the outlet of the device of Di Carlo, for the purpose of moving target cells to a location where further analysis can occur.
	With respect to claim 38, the combination of Di Carlo and Voldman teaches the uses of processors/control units to control steps 3, f, and g (See Para. 0038 of Di Carlo and Paras. 0259-0262 of Voldman for discussion of the use of controllers/processors).

Allowable Subject Matter
Claims 22, 24-29, 33, 35-37, and 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach: a) the at least first detector comprises a support forming a portion of the wall of the main channel and at least one actuator configured to put said support into vibration (claim 22); b) the access zone comprises a secondary channel and a device configured to allow and to interrupt a fluidic communication between the secondary channel and the main channel (claim 24); c) the at least first detector comprises a support forming a portion of the wall of the main channel and at least one actuator configured to put into vibration said support and wherein said at least one actuator is a piezoelectric actuator (claim 33); d) the handling system comprising at least a second detector between the access zone and the outlet end, wherein a comparison of signals emitted by the at least first detector and signals emitted by the at least second detector is carried out in order to detect a modification in at least one property of the cell following the action that has been applied to the cell (claim 35); e) the action is a delivery of macromolecules (claim 36); f) aid at least one property of the cell being its deformability, the step d) takes a measurement of said deformability of the cell and determines whether the cell has a metastatic potential (claim 37); g) the action is collection of one or several substances ejected by the cell, for example secretome (claim 39). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                           May 21, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796